         Case 5:19-cr-00420-FB Document 38 Filed 01/21/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

USA                                      §
                                         §
vs.                                      §     NO: SA:19-CR-00420(1)-FB
                                         §
(1) Jesus Leyva-Arjona                   §

                         ORDER RESETTING SENTENCING

          On this day came on to be considered Defendant's Unopposed Motion to

Continue Sentencing scheduled for January 23, 2020. Upon consideration, the

Court is of the opinion that the Motion be granted.

          It is hereby ORDERED that Defendant's Unopposed Motion to Continue

Sentencing (doc. no. 37 ) is GRANTED.

          It is FURTHER ORDERED that the above entitled and numbered cause

is rescheduled for March 5, 2020 at 9:30 in Courtroom Number 2, First Floor of

the John H. Wood, Jr., United States Courthouse, 655 E. Cesar E Chavez

Boulevard, San Antonio, Texas.

          Signed this 21st day of January, 2020.



                                             ______________________________
                                             FRED BIERY
                                             UNITED STATES DISTRICT JUDGE
